Title: From James Madison to Jonathan Warner, 22 June 1808
From: Madison, James
To: Warner, Jonathan



Sir.
Washington, Department of State, June 22nd. 1808.

In answer to your letter of the 15th. Inst, which is just received, I am sorry to inform you that this Department is still unacquainted with the Result of the application which was made several years ago in the Case of the Brig Matilda to his Government by the Swedish Consul in this Country.  When the last Enquiries were made of him on this subject, he was uninformed, himself, what had been done in it.  An early opportunity will be taken to renew these Enquiries, and if Mr. Soderstrom should have received any Information, it will be communicated to you.  I am, respectfully, Sir, Your Obed: Servt.

James Madison.

